The defendant was convicted after a jury trial of breaking and entering in the daytime with intent to commit a felony (G. L. c. 266, § 17) and seeks appellate review by a bill of exceptions. The defendant contends that the judge erred in denying his motion for a directed verdict. We disagree. There was sufficient evidence before the jury from which they *789could reasonably infer that the defendant was guilty of the crime as charged. Commonwealth v. Tilley, 355 Mass. 507, 508 (1969). See Commonwealth v. Lewis, 346 Mass. 373, 376-377 (1963), cert. den. 376 U. S. 933 (1964). We find no merit in the defendant’s contention that certain remarks by the prosecutor during argument violated his constitutional right to remain silent. Any prejudice was cured by the judge’s prompt corrective instruction and by his instructions in the charge on the right to remain silent. Commonwealth v. Domanski, 332 Mass. 66, 69 (1954). Contrast Commonwealth v. Bennett, 2 Mass. App. Ct. 575, 583 (1974).
Joan C. Stanley for the defendant.
Richard I. Clayman & John W. Gibbons, Assistant District Attorneys, for the Commonwealth, submitted a brief.

Exceptions overruled.